DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2-3, 12-13 contain the trademark/trade name “Greenplum”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a database and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 9-11, 14-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iyer (US 2016/0004721).
Regarding claim 1, Iyer discloses:
A computer-implemented method for maintaining a second synchronized copy of a large database at a virtual machine, the computer-implemented method comprising: causing a full or incremental backup of a production database to be performed resulting in a backup copy of the production database at least by ([0079] “For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup” [0155] “Backup operations can include full backups, differential backups, incremental backups, “synthetic full” backups, and/or creating a “reference copy.” A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.”),
wherein the production database is stored at a source virtual machine at least by ([0049] “computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server, both virtual machines operating on the same host machine” [0051] “Each virtual machine has one or more virtual disks.” [0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102.” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the database that runs at a source virtual machine is primary storage device 104 which can be implemented within a virtual machine while the secondary copy of the database at a destination virtual machine is the secondary copies at the secondary storage device 108 which can also be implemented within a virtual machine and are shown in at least Fig. 1A; therefore, the data agent associated with the database that runs at a source virtual machine is data agent 142 which is associated with primary storage device 104, as shown in Fig. 1C, which can be implemented within a virtual machine, as aforementioned,
wherein the backup copy is stored on a secondary storage device at least by ([0007] “a single secondary copy 116 may be written on a chunk-by-chunk basis to a single secondary storage device 108 or across multiple secondary storage devices 108.”) and the secondary copy (backup copy) is stored on the secondary storage device 108 as shown in Fig. 1A;
[0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices);
using the backup copy, identifying changed database objects that have changed since a prior synchronization of the production database with a second copy of the production database at a destination virtual machine at least by ([0051] “Each virtual machine has one or more virtual disks.” [0326] “After a subsequent software snapshot is taken of the same source file system (e.g., 413 at a later time, e.g., 10 seconds later), module 442 may execute a block-level compare, based on the saved file-block index, to determine whether any blocks in the subsequent software snapshot have changed from the preceding software snapshot; only the changed blocks will be transmitted to media agent 344-1 for transfer to the storage array 304-C.” [0359] “At block 607, which occurs if the local file system has been previously backed up, only the changed blocks of the software snapshot are transferred to the destination LUN and volume. This incremental transfer operation was described in part in step (ii) of FIG. 4. The transfer is managed by storage manager 340 and/or media agent 344-1, based in part on the block indexing performed during the software snapshot operation(s) (e.g., using a changed block tracking utility to identify and track blocks that change from one software snapshot to the next” [0363] “When the “primary copy” designation changes from one hardware snapshot to another, metadata is appropriately updated by storage manager 340 in management database 446 and/or by media agent 344-1 in index cache 445 [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the secondary copy of the database at a destination virtual machine is the secondary copies at the secondary storage device 108 which can also be implemented within a virtual machine and are shown in at least Fig. 1A;
storing in a changes index, application-level and block-level identification information associated with the identified changed database objects at least by ([0166] “Snapshot operations can provide a relatively lightweight, efficient mechanism for protecting data. From an end-user viewpoint, a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time, and may include state and/or status information relative to an application that creates/manages the primary data” [0169] “a snapshot copy may include a set of pointers derived from the file system or from an application. In some other cases, the snapshot may be created at the block-level, such that creation of the snapshot occurs without awareness of the file system. Each pointer points to a respective stored data block, so that collectively, the set of pointers reflect the storage location and state of the data object (e.g., file(s) or volume(s) or data set(s)) at a particular point in time when the snapshot copy was created” [0363] “When the “primary copy” designation changes from one hardware snapshot to another, metadata is appropriately updated by storage manager 340 in management database 446 and/or by media agent 344-1 in index cache 445.” [0364] “At least some of the metadata is stored with the replicated data in the snapshot S02, and at least some of the metadata is stored in media agent 344-1 (e.g., index 445) and storage manager 340 (e.g., management database 446).”) and snapshot can be created at the block-level and can also include state and/or status information relative to an application that creates/manages the primary data (application-level); further, metadata that is updated when primary copy changes from one snapshot to another is stored within an index;
using the application-level and the block-level identification information, restoring the changed database objects from the backup copy of the production database at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source.” [0051] “Each virtual machine has one or more virtual disks.” [0076] “Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster)” [0128] “Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116” [0159] “In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the blocks into files in a transparent fashion” [0289] “LUNs P01, S01, and C01 represent logical disks identified by logical unit numbers. Each LUN may be associated with a uniquely designated storage volume on a storage device. LUN P01 comprises primary data that is generated by an application 110 that executes on client computer device 102. Thus, from the client 102 perspective, LUN P01 is a logical disk for “live” production data. LUN S01 comprises a hardware snapshot of LUN P01, which snapshot may be generated by storage array 104-C, and which is designated by system 100 to be a “primary copy” of the data in LUN P01 at the point in time when the snapshot was taken” [0299] “LUN 301 is a logical disk represented by a given logical unit number. LUN 301 comprises a “primary copy” of replicated local file system 312. The “primary copy” may be restored from LUN 301, as described in further detail below and in subsequent figures.”) and primary copies of snapshots at the block-level or snapshots that include state and/or status information relative to an application that creates/manages the primary data (application-level) can be restored from secondary copies of the data; Fig. 3 step 301 also shows the restoration of primary data from LUN 301 at the secondary storage device 108; [0289] discusses how the LUNs can represent primary data generated by an application or a storage volume; Lastly, [0007] discusses that blocks are replicated to LUNs, therefore, restoring of copies from LUNs is a restoring of the blocks stored within the LUNs;
and replicating the restored database objects to the second copy of the production database at the destination virtual machine to synchronize the second copy of the production database with the production database at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source.” [0040] “it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time. Where entire disk volumes are mirrored” [0051] “Each virtual machine has one or more virtual disks.” [0345] “Destination LUN 414 is used for successive replication jobs of the same local file system (e.g., 312), such as in a continuous data replication operation in which file system data is replicated at short intervals in order to maintain a current “primary copy.”” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and data is continuously replicated, meaning that the restoring of snapshots, LUNs or any other data in the primary system ultimately triggers a replication operation in order to synchronize the data.
As per claim 4, claim 1 is incorporated, Iyer further discloses:
wherein the changes index is stored separated from the source virtual machine at least by ([0051] “Each virtual machine has one or more virtual disks.” [0363] “When the “primary copy” designation changes from one hardware snapshot to another, metadata is appropriately updated by storage manager 340 in management database 446 and/or by media agent 344-1 in index cache 445.” [0364] “At least some of the metadata is stored with the replicated data in the snapshot S02, and at least some of the metadata is stored in media agent 344-1 (e.g., index 445) and storage manager 340 (e.g., management database 446).” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and Fig 4 shows that index 445 is stored on client 302-1 separately from local primary storage 104-1, which can represent a virtual disk of a VM.
As per claim 5, claim 1 is incorporated, Iyer further discloses:
wherein replicating the restored objects to the second copy of the production database at the destination virtual machine comprises performing continuous data replication on the restored objects at least by ([0151] “Data movement operations can include … replication operations (e.g., continuous data replication operations).” [0345] “Destination LUN 414 is used for successive replication jobs of the same local file system (e.g., 312), such as in a continuous data replication operation in which file system data is replicated at short intervals in order to maintain a current “primary copy.””).
As per claim 6, claim 1 is incorporated, Iyer further discloses:
wherein replicating the restored objects to the second copy of the production database at the destination virtual machine comprises performing block-level replication on the restored objects at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source.” [0051] “Each virtual machine has one or more virtual disks.”  [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”).
As per claim 9, claim 1 is incorporated, Iyer further discloses:
wherein the full or incremental backup of the production database is performed by the production database at least by ([0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102.” [0079] “For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup” [0155] “Backup operations can include full backups, differential backups, incremental backups, “synthetic full” backups, and/or creating a “reference copy.” A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.”).
As per claim 10, claim 1 is incorporated, Iyer further discloses:
wherein the full or incremental backup of the production database is performed by a secondary storage management system that also manages the second copy of the production database at the destination virtual machine at least by ([0051] “Each virtual machine has one or more virtual disks.” [0079] “For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup” [0129-[0141] discuss media agents, which is found on client computing devices in communication with primary data storage devices and another media agents on secondary storage computing devices in communication with secondary storage devices [0155] “Backup operations can include full backups, differential backups, incremental backups, “synthetic full” backups, and/or creating a “reference copy.” A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.” [0307] “Media agent 344-1 is analogous to media agent 144 described in detail above, and additionally comprises functionality to process data from each respective data agent 342-1 for storage as a corresponding LUN on a storage array such as 304-C.” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the secondary storage management system is the media agent communicating with secondary storage devices, such as media agent 144 as shown at least in Fig. 1C.
Regarding claim 11, Iyer discloses:
A system, comprising: at least one computing device coupled to at least one processor, wherein the at least one computing device is configured to: cause a full or incremental backup of a production database to be performed resulting in a backup copy of the production database at least by ([0079] “For example, in one embodiment a disk array capable of performing hardware snapshots stores primary data 112 and creates and stores hardware snapshots of the primary data 112 as secondary copies 116, e.g., “primary copies.” Secondary copies 116 may be stored in relatively slow and/or low cost storage (e.g., magnetic tape). A secondary copy 116 may be stored in a backup” [0155] “Backup operations can include full backups, differential backups, incremental backups, “synthetic full” backups, and/or creating a “reference copy.” A full backup (or “standard full backup”) in some embodiments is generally a complete image of the data to be protected.”),
wherein the production database is stored at a source virtual machine at least by ([0049] “computing devices can include one or more virtual machine(s) running on a physical host computing device (or “host machine”) operated by the organization. As one example, the organization may use one virtual machine as a database server and another virtual machine as a mail server, both virtual machines operating on the same host machine” [0051] “Each virtual machine has one or more virtual disks.” [0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102.” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the database that runs at a source virtual machine is primary storage device 104 which can be implemented within a virtual machine while the secondary copy of the database at a destination virtual machine is the secondary copies at the secondary storage device 108 which can also be implemented within a virtual machine and are shown in at least Fig. 1A; therefore, the data agent associated with the database that runs at a source virtual machine is data agent 142 which is associated with primary storage device 104, as shown in Fig. 1C, which can be implemented within a virtual machine, as aforementioned,
wherein the backup copy is stored on a secondary storage device at least by ([0007] “a single secondary copy 116 may be written on a chunk-by-chunk basis to a single secondary storage device 108 or across multiple secondary storage devices 108.”) and the secondary copy (backup copy) is stored on the secondary storage device 108 as shown in Fig. 1A;
using the backup copy, identify changed database objects that have changed since a prior synchronization of the production database with a second copy of the production database at a destination virtual machine at least by ([0051] “Each virtual machine has one or more virtual disks.” [0326] “After a subsequent software snapshot is taken of the same source file system (e.g., 413 at a later time, e.g., 10 seconds later), module 442 may execute a block-level compare, based on the saved file-block index, to determine whether any blocks in the subsequent software snapshot have changed from the preceding software snapshot; only the changed blocks will be transmitted to media agent 344-1 for transfer to the storage array 304-C.” [0359] “At block 607, which occurs if the local file system has been previously backed up, only the changed blocks of the software snapshot are transferred to the destination LUN and volume. This incremental transfer operation was described in part in step (ii) of FIG. 4. The transfer is managed by storage manager 340 and/or media agent 344-1, based in part on the block indexing performed during the software snapshot operation(s) (e.g., using a changed block tracking utility to identify and track blocks that change from one software snapshot to the next” [0363] “When the “primary copy” designation changes from one hardware snapshot to another, metadata is appropriately updated by storage manager 340 in management database 446 and/or by media agent 344-1 in index cache 445 [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and the secondary copy of the database at a destination virtual machine is the secondary copies at the secondary storage device 108 which can also be implemented within a virtual machine and are shown in at least Fig. 1A;
store in a changes index, application-level and block-level identification information associated with the identified changed database objects at least by ([0166] “Snapshot operations can provide a relatively lightweight, efficient mechanism for protecting data. From an end-user viewpoint, a snapshot may be thought of as an “instant” image of the primary data 112 at a given point in time, and may include state and/or status information relative to an application that creates/manages the primary data” [0169] “a snapshot copy may include a set of pointers derived from the file system or from an application. In some other cases, the snapshot may be created at the block-level, such that creation of the snapshot occurs without awareness of the file system. Each pointer points to a respective stored data block, so that collectively, the set of pointers reflect the storage location and state of the data object (e.g., file(s) or volume(s) or data set(s)) at a particular point in time when the snapshot copy was created” [0363] “When the “primary copy” designation changes from one hardware snapshot to another, metadata is appropriately updated by storage manager 340 in management database 446 and/or by media agent 344-1 in index cache 445.” [0364] “At least some of the metadata is stored with the replicated data in the snapshot S02, and at least some of the metadata is stored in media agent 344-1 (e.g., index 445) and storage manager 340 (e.g., management database 446).”) and snapshot can be created at the block-level and can also include state and/or status information relative to an application that creates/manages the primary data (application-level); further, metadata that is updated when primary copy changes from one snapshot to another is stored within an index;
using the application-level and the block-level identification information, restore the changed database objects from the backup copy of the production database at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source.” [0051] “Each virtual machine has one or more virtual disks.” [0076] “Creation of secondary copies 116 can help in search and analysis efforts and meet other information management goals, such as: restoring data and/or metadata if an original version (e.g., of primary data 112) is lost (e.g., by deletion, corruption, or disaster)” [0128] “Each data agent 142 can also assist in restoring data or metadata to primary storage devices 104 from a secondary copy 116” [0159] “In the case of a block-level backup, files are broken into constituent blocks, and changes are tracked at the block-level. Upon restore, the information management system 100 reassembles the blocks into files in a transparent fashion” [0289] “LUNs P01, S01, and C01 represent logical disks identified by logical unit numbers. Each LUN may be associated with a uniquely designated storage volume on a storage device. LUN P01 comprises primary data that is generated by an application 110 that executes on client computer device 102. Thus, from the client 102 perspective, LUN P01 is a logical disk for “live” production data. LUN S01 comprises a hardware snapshot of LUN P01, which snapshot may be generated by storage array 104-C, and which is designated by system 100 to be a “primary copy” of the data in LUN P01 at the point in time when the snapshot was taken” [0299] “LUN 301 is a logical disk represented by a given logical unit number. LUN 301 comprises a “primary copy” of replicated local file system 312. The “primary copy” may be restored from LUN 301, as described in further detail below and in subsequent figures.”) and primary copies of snapshots at the block-level or snapshots that include state and/or status information relative to an application that creates/manages the primary data (application-level) can be restored from secondary copies of the data; Fig. 3 step 301 also shows the restoration of primary data from LUN 301 at the secondary storage device 108; [0289] discusses how the LUNs can represent primary data generated by an application or a storage volume; Lastly, [0007] discusses that blocks are replicated to LUNs, therefore, restoring of copies from LUNs is a restoring of the blocks stored within the LUNs;
and replicate the restored database objects to the second copy of the production database at the destination virtual machine to synchronize the second copy of the production database with the production database at least by ([0007] “The present inventors devised systems and methods for block-level incremental replication of a local file system in a source volume/partition to a storage array—replicated as a single logical unit number (LUN) with a single volume/partition corresponding to the source.” [0040] “it can also be useful for recovery purposes to protect primary data 112 in a more continuous fashion, by replicating the primary data 112 substantially as changes occur. In some cases a replication copy can be a mirror copy, for instance, where changes made to primary data 112 are mirrored or substantially immediately copied to another location (e.g., to secondary storage device(s) 108). By copying each write operation to the replication copy, two storage systems are kept synchronized or substantially synchronized so that they are virtually identical at approximately the same time. Where entire disk volumes are mirrored” [0051] “Each virtual machine has one or more virtual disks.” [0345] “Destination LUN 414 is used for successive replication jobs of the same local file system (e.g., 312), such as in a continuous data replication operation in which file system data is replicated at short intervals in order to maintain a current “primary copy.”” [0377] “Various components of the illustrated systems can be implemented in one or more virtual machines, rather than in dedicated computer hardware systems and/or computing devices. Likewise, the data repositories shown can represent physical and/or logical data storage, including, for example, storage area networks or other distributed storage systems.”) and data is continuously replicated, meaning that the restoring of snapshots, LUNs or any other data in the primary system ultimately triggers a replication operation in order to synchronize the data.
Claims 14-16, 19-20 recite similar claim limitations as the computer-implemented method of claims 4-6, 9, 10, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2016/0004721) in view of Schaffer (US 2017/0068718).
As per claim 2, claim 1 is incorporated, Iyer further discloses:
…production database… at least by ([0063] “Primary data 112 according to some embodiments is production data or other “live” data generated by the operating system and/or applications 110 operating on a client computing device 102. The primary data 112 is generally stored on the primary storage device(s) 104”).
Iyer fails to disclose “wherein the … database is a Greenplum database”
However, Schaffer teaches the above limitation at least by ([0094] “Techniques described herein may be utilized with any type of relational database, such as, …, Greenplum”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Schaffer into the teaching of Iyer because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Iyer to further include a Greenplum database as in Schaffer in order to maximize uptime, protect data integrity, and handle streaming data and cloud data with ease.
Claim 12 recites similar claim limitations as the computer-implemented method of claim 2, except that it sets forth the claimed invention as a system, as such it is rejected for the same reasons as applied hereinabove.

Claims 3, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2016/0004721) in view of Novick (US 2014/0310245) and further in view of Schaffer (US 2017/0068718).
As per claim 3, claim 1 is incorporated Iyer fails to disclose “further comprising: identifying append-only tables of a Greenplum database that have changed since the prior synchronization”
However, Novick teaches further comprising: identifying append-only tables of a … database that have changed since the prior synchronization at least by ([0021] “For append-only and/or column-oriented tables, table partitions are backed up selectively to include only those tables (partitions) that have been modified since the last backup (306).” [0022] “FIG. 4 is a flow chart illustrating an embodiment of a process to selectively back up table partitions that have changed since the last backup. In some embodiments, step 306 of FIG. 3 includes the process of FIG. 4. In the example shown in FIG. 4, append-only (or other additive) table state information (e.g., number of rows) and metadata indicating the timestamp of the most recent of at least certain selected operations with respect to such tables, e.g., TRUNCATE, ALTER TABLE, and DROP & CREATE table operations, are gathered (402).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer because they similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Iyer to further include the identifying of append-only tables as in Novick in order to only backup uncorrupted data.
Iyer, Qiu, Novick fail to disclose “a Greenplum database”
However, Schaffer teaches the above limitation at least by ([0094] “Techniques described herein may be utilized with any type of relational database, such as, …, Greenplum”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Schaffer into the teaching of Iyer, Novick because the references similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include a Greenplum database as in Schaffer in order to maximize uptime, protect data integrity, and handle streaming data and cloud data with ease.
Claim 13 recites similar claim limitations as the computer-implemented method of claim 3, except that it sets forth the claimed invention as a system, as such it is rejected for the same reasons as applied hereinabove.
	
Claims 7-8, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer (US 2016/0004721) in view of Novick (US 2014/0310245).
As per claim 7, claim 1 is incorporated, Iyer fails to disclose “wherein the backup copy of the production database comprises a copy of a catalog of database objects, wherein the catalog is managed by the production database; and the computer-implemented method further comprises using the copy of the catalog to identify changed objects”
However, Novick teaches wherein the backup copy of the production database comprises a copy of a catalog of database objects at least by ([0016] “other data tables and/or partitions that may change, such as tables the existing rows of which can be updated, are included in every backup. In some embodiments, database metadata is backed up each time” [0022] “In the example shown in FIG. 4, append-only (or other additive) table state information (e.g., number of rows) and metadata indicating the timestamp of the most recent of at least certain selected operations with respect to such tables, e.g., TRUNCATE, ALTER TABLE, and DROP & CREATE table operations, are gathered (402).”) and the table state information included in the metadata is the catalog of database objects,
wherein the catalog is managed by the production database at least by ([0017] “Primary master 102 stores and uses metadata 106 to manage and provide access to data stored in the MPP database”);
and the computer-implemented method further comprises using the copy of the catalog to identify changed objects at least by ([0022] “Table state information and last operation timestamp data are retrieved from one or more files comprising and/or otherwise associated with the most recent prior backup (406). The retrieved information is compared to corresponding information gathered for the current incremental backup to generate a list of “dirty” table partitions to be included in the current incremental backup, e.g., because it is determined based on the comparison that the table partition(s) has/have been changed since the last backup (408).”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Novick into the teaching of Iyer because they similarly disclose data replication. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Iyer to further include the identifying of append-only tables as in Novick in order to only backup uncorrupted data
As per claim 8, claim 7 is incorporated, Novick further discloses:
wherein the copy of the catalog comprises, for each of the database objects in the catalog, a timestamp indicating time corresponding database object was last modified at least by ([0022] “step 306 of FIG. 3 includes the process of FIG. 4. In the example shown in FIG. 4, append-only (or other additive) table state information (e.g., number of rows) and metadata indicating the timestamp of the most recent of at least certain selected operations with respect to such tables, e.g., TRUNCATE, ALTER TABLE, and DROP & CREATE table operations, are gathered (402)… Table state information and last operation timestamp data are retrieved from one or more files comprising and/or otherwise associated with the most recent prior backup (406). The retrieved information is compared to corresponding information gathered for the current incremental backup to generate a list of “dirty” table partitions to be included in the current incremental backup, e.g., because it is determined based on the comparison that the table partition(s) has/have been changed since the last backup (408)”).
Claims 17-18 recite similar claim limitations as the computer-implemented method of claims 7-8, except that they set forth the claimed invention as a system, as such they are rejected for the same reasons as applied hereinabove.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169